 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 6
     JON H. ROHRER, individually; and                  CASE NO. C18-5950 BHS
 7   FLORENCE R. EMERSON,
     individually,                                     ORDER DENYING
 8                                                     DEFENDANT’S MOTION TO
                              Plaintiffs,              STRIKE PLAINTIFFS’ EXPERT
 9          v.                                         WITNESSES AND PRECLUDE
                                                       EXPERT TESTIMONY,
10   COMBINED TRANSPORT, INC., et al.,                 GRANTING DEFENDANT’S
                                                       MOTION TO EXTEND
11                            Defendants.              DISCOVERY DEADLINE, AND
                                                       GRANTING CONTINUANCE
12
            This matter comes before the Court on Defendants Combined Transport, Inc. and
13
     David. W. Campbell’s (“Defendants”) motion to strike Plaintiffs’ expert witnesses and
14
     preclude expert testimony, Dkt. 16, and Defendants’ motion for extension of time to
15
     complete discovery, Dkt. 27. The Court has considered the pleadings filed in support of
16
     and in opposition to the motions and the remainder of the file and hereby grants the
17
     motion to extend discovery and denies the motion to strike expert witness for the reasons
18
     stated herein.
19
                                 I.   PROCEDURAL HISTORY
20
            On October 8, 2018 Plaintiffs Jon H. Rohrer and Florence R. Emerson
21
     (“Plaintiffs”) filed a complaint for personal injuries arising out of a motor vehicle
22


     ORDER - 1
 1   collision against Defendants in the Pierce County Superior Court for the State of

 2   Washington. Dkt. 1-2. On November 11, 2018, Defendants removed the case to this

 3   Court. Dkt. 1.

 4          On August 30, 2019, Defendants moved to strike Plaintiffs’ expert witnesses and

 5   preclude expert witness testimony. Dkt. 16. On September 18, 2019, Plaintiffs responded.

 6   Dkt. 30. On September 20, 2019, Defendants replied. Dkt. 22.

 7          On October 28, 2019, Defendants moved for extension of time to complete

 8   discovery. Dkt. 27. On November 12, 2109, Plaintiffs responded. Dkt. 29. On November

 9   15, 2019, Defendants replied. Dkt. 30.

10                                     II. DISCUSSION

11          First, the Court will address scheduling. Defendants request a 45-day extension of

12   discovery, which Plaintiffs do not oppose. Dkts. 27, 29. In response, Plaintiffs requested

13   a three-month continuance with discovery closing 45 days prior to the new trial date,

14   which Defendants do not oppose. Dkts. 29, 30. The Court finds good cause to continue so

15   that the parties may complete the considerable outstanding discovery. Because the parties

16   are in agreement that the trial date should be continued and discovery should be extended

17   through 45 days from the new trial date, the Court construes Defendants’ motion to

18   extend discovery as a motion to extend discovery and continue the trial date as described

19   and grants the motion.

20          Second, the Court turns to the parties’ discovery dispute. Defendants argue

21   Plaintiffs’ expert Dr. Lowell C. Finkleman, M.D. (“Dr. Finkleman”) and his expert report

22   were late disclosed and should be excluded pursuant to Federal Rule of Civil Procedure


     ORDER - 2
 1   37(c)(1) and that Plaintiffs’ treating physicians should be excluded for failure to

 2   adequately disclose their opinions under Federal Rule of Civil Procedure 26(a)(2)(C).

 3   Dkt. 22 at 3, 6.

 4          Under Federal Rule of Civil Procedure 37(c), the failure to comply with Rule

 5   26(a) may result in exclusion of a witness unless the failure is substantially justified or

 6   harmless. Torres v. City of Los Angeles, 548 F.3d 1197, 1213 (9th Cir. 2008). Though

 7   Plaintiffs’ counsel could have provided additional detail regarding the specific health

 8   considerations which prevented timely disclosure of Dr. Finkleman’s report to potentially

 9   support a finding of substantial justification, the Court finds the late disclosure is

10   harmless where the parties agree that discovery should be extended and the trial date

11   should be continued, providing Defendants time to depose Dr. Finkleman and secure a

12   rebuttal expert if necessary.

13          Regarding the level of specificity provided summarizing the testimony of

14   Plaintiffs’ treating providers, Defendants argue that Plaintiffs’ disclosure is inadequate

15   because it does not include any detail about either of the two plaintiff’s injuries or

16   treatment. Dkt. 22 at 6. Plaintiffs counter that Defendants failed to request a meet and

17   confer pursuant to Rule 37(a)(1) prior to filing the motion. Dkt. 20 at 8; Dkt. 23 at 1. The

18   Ninth Circuit has found it was not an abuse of discretion for the district court to

19   determine summaries of non-retained expert testimony were inadequate when they

20   provided only a general overview of the topics on which the non-retained expert would

21   testify and failed to summarize the facts and opinions to which the non-retained expert

22   would testify. Amezcua v. Boon, 754 F. App’x 551, 553 (9th Cir. 2018) (citing Fed. R.


     ORDER - 3
 1   Civ. P. 26(a)(2)(C)(ii)). As Plaintiffs’ responses appear to primarily identify topics of

 2   treating physician testimony and lack a summary of the facts and opinions anticipated to

 3   be addressed, but Defendants failed to seek this information from Plaintiffs before

 4   requesting the Court’s intervention, Plaintiffs should promptly supplement their response

 5   with a summary of the facts and opinions to which each treating physician is expected to

 6   testify. See Pineda v. City & Cty. of San Francisco, 280 F.R.D. 517, 523 (N.D. Cal. Mar.

 7   9, 2012) (explaining that Rule 26(a)(2)(C) disclosure helps the other party prepare for

 8   deposition and/or identify which witnesses it needs to depose). The Court expects that

 9   supplemental disclosure will render this issue harmless.

10          If after the additional period of discovery Defendants continue to believe they are

11   prejudiced by the issues identified, Defendants may revisit these issues with the Court.

12                                         III. ORDER

13          Therefore, it is hereby ORDERED that Defendants’ motion to strike expert

14   witnesses and preclude expert testimony, Dkt. 16, is DENIED, and Defendants’ motion

15   to extend discovery (and continue trial date), Dkt. 27, is GRANTED. The parties shall

16   work with the Courtroom Deputy to schedule a new trial date.

17          Dated this 17th day of December, 2019.

18

19

20
                                                       ABENJAMIN H. SETTLE
                                                        United States District Judge

21

22


     ORDER - 4
